Bexar County, Texas, The
                                                                     City of San Antonio, Texas
                                                                     and Northeast Independent
                                                                               School


                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 11, 2013

                            No. 04-12-00820-CV and 04-12-00871-CV

              WATERS AT NORTHERN HILLS, LLC and Lynn Communities, Inc.,
                                  Appellants

                                                  v.

                   BEXAR COUNTY, TEXAS, The City of San Antonio, Texas
                         and Northeast Independent School District,
                                         Appellees

                     From the 73rd Judicial District Court, Bexar County, Texas
                        Trial Court No. 2012-CI-07543 and 2012-CI-18564
                             Honorable Fred Shannon, Judge Presiding


                                          ORDER
Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Luz Elena D. Chapa, Justice


    Appellant's unopposed motion for extension of time to file reply brief is hereby
GRANTED. Appellant's reply brief is deemed filed as of June 7, 2013.


           It is so ORDERED on June 11, 2013.

                                                             PER CURIAM



ATTESTED TO: _________________________________
             Keith E. Hottle
             Clerk of Court